REASONS FOR ALLOWANCE
Claims 16-35 are pending. Claims 1-15 were cancelled via preliminary amendment. Claims 16-35 were added via preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 16-35 are allowed.
A close reference, Ido et al. (US PG Pub 2011/0113093, cited on IDS dated 11/4/2019), teaches a communication cycle (see fig. 2 and ¶s 0038-0041), including an aperiodic disabled period (e.g., for priority transmissions) and an aperiodic enabled period (e.g., for non-priority transmissions). However, the examiner notes that the aperiodic communication enabled period of the reference is not based on the claimed “additional number.”
An informative reference, Agrawal et al. (US Patent No. 6,721,331), teaches a distributed coordination function (DCF) operation, including carrier sensing, prioritized scheduling, and a contention window (see fig. 2, see column 3, line 16 through column 4, line 4). However, while the reference is generally directed toward carrier sensing, the reference does not addresses a non-priority period based on a number of communication devices and an “additional number.”
The following is an examiner’s statement of reasons for allowance:
As per claims 16-35, independent claims 16, 17, 24, 25, 26, 27, 28, and 29 have been amended to include subject matter from original claims 9 and 11. The examiner notes that in other sovereign territories (i.e., WIPO, Japan, and Taiwan) original claims 9 and 11 were indicated as containing allowable subject matter (see cited IDS documents). After independent analysis and an original search, the US examiner agrees with this determination. Therefore, the independent claims are allowable over the prior art of record. The cited prior art, either alone or in combination, fails to teach the claimed feature of (with emphasis added):
a length of a transmission permitted period in which transmission of the transmission waiting data is permitted, a value obtained by dividing subtracted time by a total number of the number of the plurality of communication devices and a predetermined additional number, the subtracted time being obtained by subtracting the priority period and a maximum value of communication delay amount among the plurality of communication devices from the communication cycle, and to specify as a length of a transmission prohibited period in which the transmission of the transmission waiting data is prohibited, a value obtained by subtracting the specified length of the transmission permitted period from the subtracted time, before the number of the communication devices retaining the transmission waiting data is identified, and to specify as a new length of the transmission permitted period, a value obtained by dividing the subtracted time by a total number of the number of the communication devices retaining the transmission waiting data and the additional number, and to specify as a new length of the transmission prohibited period, a value obtained by subtracting the specified new length of the transmission permitted period from the subtracted time, after the number of the communication devices retaining the transmission waiting data is identified.
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 2/11/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464